Order, Supreme Court, New York County, entered on September 30, 1974, unanimously modified, in the exercise of discretion, to reduce the award of temporary alimony to $500 per week and counsel fee to $5,000, the latter not to be deered final but subject to application to be made to the court on conclusion of the trial, and otherwise affirmed, without costs and without disbursements. The circumstances disclosed, not having been developed to the extent available on trial, do not justify a temporary award greater than that here made. The parties would be well advised to proceed to trial without further delay. Concur—Stevens, P. J., Markewich, Lupiano, Capozzoli and Nunez, JJ.